Citation Nr: 1741208	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-26 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for PTSD prior to September 30, 2016 and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 30, 2016.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, M.P.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, in which the RO granted service connection for PTSD and assigned an initial 30 percent rating, effective August 9, 2010.  An increased 50 percent initial rating was granted in a July 2013 rating decision.  Subsequently, in a November 2016 rating decision, a 70 percent rating was granted effective September 30, 2016.  Because this award does not represent the highest possible rating available under the Rating Schedule for this disability, and because the Veteran has not indicated that he is content with the new rating, his increased rating claim remains on appeal.

The Board notes that the issue of entitlement to a TDIU was granted in an April 2017 rating decision with an effective date of September 30, 2016.  Although granted effective September 30, 2016, TDIU is an element of an increased rating claim and is properly before the Board when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).    Therefore, the Board has added it to the title page.


FINDINGS OF FACT

1.  With resolution of the doubt in his favor, the Veteran's PTSD is manifested by has been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, or mood, due to symptoms such as obsessive/ritualistic activity; chronic sleep impairment; impaired judgment; disturbances of motivation and mood; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a work-like setting); hypervigilance; nightmares and flashbacks; anxiety; panic attacks; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The Veteran has not manifested symptoms which result in total occupational and social impairment..

2. With resolution of the doubt in his favor, the Veteran is unable to secure and follow substantially gainful unemployment as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been approximated during the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU have been approximated during the entire appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  The Board's own review does not reveal any prejudicial defects in VA's efforts to notify and assist in this appeal.  Regarding general due process, the Board is cognizant that the RO recently readjudicated this claim, as noted in April 2017, by way of an RD.  This covered evidence not reviewed by an Supplemental Statement of the Case.  As the AOJ did review this additional evidence, the Board finds that remanding for issuance of an SSOC would not serve a useful purpose and the Board cannot identify prejudicial error in this regard.

Merits of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs). 	 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

A Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged" ratings." Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD has been rated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).  Under the general formula for rating mental disorders, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms, and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A review of the evidence of record shows that for the entire appeal period, a 70 percent rating for PTSD is warranted.  In this regard, the Veteran underwent an October 2010 VA examination to determine the etiology of his PTSD.  He reported that he did not sleep for more than three or four hours per night and he stays up all night worried and thinking about Vietnam.  He reported nightmares and hypervigilance.  He indicated that he keeps a bat near each window and door of the house; does not allow anybody to be behind him and always has an exit plan in mind.  He further reported that he has a strong startle reaction and goes into a defensive posture.  He reported that because is unable to trust authority figures, he was unable to maintain employment and had to work for himself.  However, his last business was in 2006.  Regarding his social life, the Veteran reported that he was divorced twice, and was in a current relationship of more than twenty years.  He stated that he gets along with his son and currently has two friends, although not very close.  The Veteran reported that he avoids anything that reminds him of his time in Vietnam, to include people and foods.  The examiner determined that the Veteran's symptoms cause difficulties with his employment and his business and also affects his "social functioning." 

A June 2011 VA mental health note shows that the Veteran sought treatment because a friend "kept pressuring him" to seek treatment.  During the consultation, he attributed the end of his marriages to his anger and violence in the marriages.  He reported that he showers twice per day because there were extended periods of time that he did not shower while in combat.  His sleep is constantly broken and he awakens every 45 minutes without medication, and every 60 minutes if he takes medication.  The Veteran also indicated that he has a hard time when people take simple things for granted.

The Veteran underwent another VA examination in October 2016.  The Veteran presented highly guarded with blunted affect.  The examiner noted that the Veteran has persistent anxiety and obsessions, and has significant trust issues.  The examiner further noted that the Veteran has daily anxiety and continues to have nightmares which require the Veteran to sleep alone.  The examiner found that the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, impaired judgement, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, obsessional rituals which interfere with routine activities, and impaired impulse control.  

At a March 2017 Board hearing before the undersigned, the Veteran and his witness testified in substance regarding the Veteran's PTSD symptoms.  They cited his anger, avoidance, aggression and difficulties with employment.

The Veteran submitted a private psychological assessment in April 2017.  The Veteran reported that his depressed mood, anxiety, suspiciousness, mild memory loss, anger, irritability and chronic sleep impairment contribute to his functional impairment.  The examiner determined that the Veteran's symptoms of anger and irritability prevent him from dealing with peers, supervisors and the public in a reasonable manner. 

The Veteran also submitted statements from fellow servicemen and friends, which provide detailed examples of their observances of the Veteran's symptoms, to include anger, aggression, impulsive behavior and mood swings.

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Board finds that the Veteran's PTSD most nearly approximates the criteria for an initial 70 percent rating for the entire period on appeal.  The evidence demonstrates that the Veteran has depressed mood, panic attacks, anxiety, impaired impulse control, difficulty adapting to stressful situations, hypervigilance, nightmares, obsessional rituals which interfere with routine activities, and difficulty in establishing and maintaining effective work and social relationships.  

A 100 percent schedular rating is not warranted.  The Veteran has never been described with symptoms suggestive of delusions or hallucinations such that he is unaware of his surroundings.  While one friend's statement indicated that he thought the Veteran was going to commit suicide at one point, the Veteran has denied 

Merits of the TDIU claim

A TDIU may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful employment as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. See 38 C.F.R. § 4.16 (a). 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 
38 C.F.R. § 4.3  .

The Board has granted an increased initial rating for PTSD to 70 percent.  Therefore, the schedular percentage criteria for TDIU are met. 38 C.F.R. § 4.16 (a).

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Id.  The Board finds that the evidence supports the award of a TDIU.

The Board recognizes that the Veteran is service connected for tinnitus with an assigned 10 percent disability rating and hearing loss with an assigned zero percent disability rating.  However, the evidence shows that the Veteran's PTSD alone has prevented him for maintaining substantial gainful employment throughout the appellate period.  Therefore, PTSD, which is rated 70 percent disabling, meets the schedular criteria for TDIU.  As such, TDIU is granted for the entire appellate period.

ORDER

An initial disability rating of 70 percent prior to September 30, 2016 for PTSD is granted, effective August 9, 2010.

A TDIU is granted effective August 9, 2010.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


